(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por cuanto, en 6 de octubre de 1932 la parte demandante esta-bleció recurso de apelación contra la sentencia dictada por la Corte de Distrito de Humacao en este caso, y el día 14 de dicho mes la corte, a solicitud de la demandante, ordenó al taquígrafo que pre-parase la transcripción de la evidencia;
*980Poe Cuanto, la referida demandante satisfizo con anticipación $200 al mencionado funcionario por el importe de su trabajo, ha-biéndose concedido una prórroga de sesenta días para radicar la trans-cripción de evidencia, que expiró en 2 de enero de 1933, sin que se radicara en esta feeba la transcripción referida,;
PoR Cuanto, la demandada apelada solicita la desestimación del recurso interpuesto, alegando que aunque se han concedido nuevas prórrogas por la corte inferior no se puede dar vida legal a una prórroga concedida después de vencido el plazo original;
Por Cuanto, la parte apelante admite que la segunda prórroga se solicitó después de vencido el término; pero alega que estaba en la creencia de que la prórroga vencía en 13 de enero de 1933 y no el día 2 de dicho mes, y que por esta razón se solicitaron sucesivas pró-rrogas por el taquígrafo que fueron concedidas por la corte hasta que finalmente se radicó la transcripción de evidencia en el mes de sep-tiembre de 1933;
Por cuanto, la parte apelante alega que no sólo pagó anticipa-damente al taquígrafo lo que éste pedía para la preparación de la transcripción de la evidencia, sino que además, allá para fines de agosto y en vista de la enfermedad continuada del taquígrafo que le imposibilitaba para hacer el trabajo, pagó a éste una bonificación adi-cional de $125 para que con la ayuda de otro taquígrafo pudiera hacer el trabajo, ya que su estado físico no le permitía hacerlo por sí solo;
Por cuanto, se alega que se trata en este caso de un pleito de importancia donde hay cuestiones importantes de hecho y de derecho a resolver por el tribunal, y se ofrece en prueba de este aserto la transcripción de evidencia que ya está radicada en la secretaría de este tribunal;
Por cuanto, no puede decirse que la parte apelante no ha sido diligente en la tramitación del recurso interpuesto, y se trata ade-más de un caso meritorio:
Por tanto, se concede a la demandante apelante un nuevo tér-mino de treinta días para radicar la transcripción de evidencia en la corte inferior y someterla nuevamente a la aprobación del juez, y una vez aprobada archivarla en la secretaría de este tribunal.